     Case 1:20-cv-03016-SAB    ECF No. 1   filed 01/31/20   PageID.1 Page 1 of 9




 1
     THE LEDGER LAW FIRM, PC
 2    By: Allen L. Schwenker, III
 3
      147 7Th Avenue West
      Kirkland, WA 98033
 4   (800) 300-0001 Phone / (800) 442-2502 Fax
 5
     allen@ledgerlaw.com

 6   Attorney for Plaintiffs
 7
                     UNITED STATES DISTRICT COURT
 8                FOR EASTERN DISTRICT OF WASHINGTON
 9

10    WESLEY CHANDLER, MELISSA
11
      CHANDLER, individually and the             CASE NO.
      martial community composed thereof;
12    and JOHN SHORT, MARY SHORT                 PLAINTIFFS’ COMPLAINT
13
      individually and the martial               FOR DAMAGES
      community composed thereof,
14                                               DEMAND FOR JURY TRIAL
15
            Plaintiffs,

16                        v.
17
      RAI EXPRESS LINES, LTD., a
18    Canadian corporation; BUTA UPPAL
19    and JANE DOE UPPAL, husband and
      wife, and the marital community
20    comprised thereof; JOHN DOE
21    CORPORATIONS, 1 through 10;
      JOHN DOE individuals, 1 through 10,
22

23          Defendants.

24         COME NOW Plaintiffs Wesley Chandler, Melissa Chandler,
25
     individually and the martial community composed thereof, and John Short,
26
     PLAINTIFFS’ COMPLAINT                              THE LEDGER LAW FIRM, PC
                                                              147 7TH AVENUE WEST
     FOR DAMAGES- 1                                           KIRKLAND, WA 98033
                                                       T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB    ECF No. 1    filed 01/31/20     PageID.2 Page 2 of 9




 1
     Mary Short individually and the martial community composed thereof, by
 2

 3
     and through their attorney, Allen L. Schwenker, III, of The Ledger Law

 4   Firm, PC, and complains and alleges against the above-named defendants as
 5
     follows:
 6

 7
                                      I. PARTIES

 8         1.1    Plaintiffs, Wesley Chandler and Melissa Chandler, are a
 9
     married couple and residents of Haralson County, Georgia, and have
10

11
     resided Haralson County, Georgia, at all times relevant and material to this

12   Complaint.
13
           1.2    Plaintiffs, John Short and Mary Short, are a married couple and
14

15
     residents of Polk County, Georgia, and resided in Polk County, Georgia, at

16   all times relevant and material to this Complaint.
17
           1.3    Defendant, RAI EXPRESS LINES, LTD., upon information
18

19   and belief, is a Canadian corporation engaged in transportation services.

20         1.4    At all times relevant and material to this Complaint defendant
21
     RAI EXPRESS LINES, LTD. transacted business in Canada and the United
22

23   States.

24         1.5    At all times material hereto, RAI EXPRESS LINES, LTD. was
25
     the registered owner of the semi-truck involved in this collision.
26
     PLAINTIFFS’ COMPLAINT                                 THE LEDGER LAW FIRM, PC
                                                                 147 7TH AVENUE WEST
     FOR DAMAGES- 2                                              KIRKLAND, WA 98033
                                                          T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB    ECF No. 1   filed 01/31/20   PageID.3 Page 3 of 9




 1
           1.6   Upon information and belief, defendant RAI EXRPESS LINES,
 2

 3
     LTD. was registered in Langley, British Columbia.

 4         1.7    Upon information and belief, at all material times herein, the
 5
     principal place of business of defendant RAI EXRPESS LINES, LTD. was
 6

 7
     Surrey, British Columbia.

 8        1.8    At all material times herein, upon information and belief,
 9
     defendants Buta Uppal and Jane Doe Uppal, husband and wife, and the
10

11
     marital community comprised thereof, were residents of Canada and

12   resided in Delta, British Columbia.
13
           1.9   Defendant, Buta Uppal was transporting goods in the State of
14

15
     Washington at the time of this incident.

16         1.10 There may be additional persons or legal entities having
17
     responsibility for the negligence, injuries and damages as hereinafter
18

19   alleged, whose identity(s) is/are not presently known to these plaintiffs and

20   who are referred to herein as John Doe individuals and/or John Doe
21
     Corporations 1-10. Plaintiffs respectfully request that these pleadings be
22

23   amended to reflect the true identity of these defendants when their

24   identification becomes known.
25

26
     PLAINTIFFS’ COMPLAINT                              THE LEDGER LAW FIRM, PC
                                                              147 7TH AVENUE WEST
     FOR DAMAGES- 3                                           KIRKLAND, WA 98033
                                                       T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB     ECF No. 1    filed 01/31/20   PageID.4 Page 4 of 9




 1
           1.11 Defendants Does 1 to 10, inclusive, are sued herein under
 2

 3
     fictitious names because their true names and capacities whether individual,

 4   associate, corporate, governmental or otherwise are unknown to plaintiffs.
 5
     Plaintiffs will ask leave of this Court to amend this Complaint to assert the true
 6

 7
     names and capacities of said defendants when same are ascertained. Plaintiffs

 8   are informed and believe and herein allege that each of the defendants
 9
     designated herein as Doe are negligently, carelessly, recklessly, strictly or
10

11
     otherwise responsible in some manner for the events and happenings herein

12   referred to and caused damages directly and proximately thereby to plaintiffs.
13
           1.12 At all times herein mentioned, each of the defendants sued herein
14

15
     were the agent, alter ego, servant and/or employee of each other each said co-

16   defendant was, as such, acting within the time, place, purpose and scope of the
17
     said agency, service and employment; each of the defendants, as aforesaid,
18

19   when acting as a principle, was negligent in the selection, screening, training,

20   supervision, and hiring of each and every other defendant(s) as an agent,
21
     servant and employee, and furthermore expressly directed, consented to,
22

23   approved, affirmed and ratified each and every action taken by the co-

24   defendants.
25
     \\\
26
     PLAINTIFFS’ COMPLAINT                                THE LEDGER LAW FIRM, PC
                                                                147 7TH AVENUE WEST
     FOR DAMAGES- 4                                             KIRKLAND, WA 98033
                                                         T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB      ECF No. 1    filed 01/31/20    PageID.5 Page 5 of 9




 1
                            II. JURISDICTION AND VENUE
 2

 3
            2.1    Plaintiffs incorporate herein by reference, as though fully set forth

 4   at length, each and every allegation and statement contained in preceding
 5
     paragraphs. This Court has diversity jurisdiction over this action under 28
 6

 7
     U.S.C. § 1332(a)(2).

 8          2.2    All plaintiff and defendant are citizens of different states, and the
 9
     amount in controversy exceeds $75,000.00.
10

11
            2.3    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)

12   because the events or omissions giving rise to the claim occurred within this
13
     judicial district.
14

15
                                        III. FACTS

16          3.1    Plaintiffs incorporate herein by reference, as though fully set
17
     forth at length, each and every allegation and statement contained in
18

19   preceding paragraphs. Date: plaintiffs Wesley Chandler and John Short’s

20   injuries arise out of a semi-truck collision that occurred on or about
21
     February 6, 2017.
22

23          3.2    Location: The collision occurred in Kittitas, Washington, on the

24   I-90 Eastbound Interstate.
25

26
     PLAINTIFFS’ COMPLAINT                                  THE LEDGER LAW FIRM, PC
                                                                  147 7TH AVENUE WEST
     FOR DAMAGES- 5                                               KIRKLAND, WA 98033
                                                           T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB   ECF No. 1      filed 01/31/20   PageID.6 Page 6 of 9




 1
           3.3   Details: Plaintiff John Short was driving his semi-truck
 2

 3
     Eastbound on I-90 in lane one of two.

 4         3.4   On or about February 6, 2017, a semi-truck registered to
 5
     defendant RAI EXPRESS LINES, LTD. collided with the rear of the semi-
 6

 7
     truck with plaintiffs Wesley Chandler and John Short inside.

 8         3.5   On or about February 6, 2017, defendant, Buta Uppal, was
 9
     driving the semi-truck that registered to defendant RAI EXPRESS LINES,
10

11
     LTD. which collided with the rear of the semi-truck with plaintiffs Wesley

12   Chandler and John Short inside.
13
           3.6   The impact was significant causing extensive damage to the front
14

15
     of the RAI EXPRESS LINES, LTD. insured truck.

16         3.7   Plaintiffs Wesley Chandler and John Short have suffered injuries
17
     due to this accident.
18

19                              IV. NEGLIGENCE

20         4.1   Plaintiffs incorporate herein by reference, as though fully set
21
     forth at length, each and every allegation and statement contained in
22

23   preceding paragraphs. Duty: Defendant Buta Uppal as a driver for defendant

24   RAI LINES EXPRESS, LTD., through common law, statute, regulation
25
     and/or ordinance owed plaintiffs duties to drive attentively, to maintain a
26
     PLAINTIFFS’ COMPLAINT                                THE LEDGER LAW FIRM, PC
                                                                147 7TH AVENUE WEST
     FOR DAMAGES- 6                                             KIRKLAND, WA 98033
                                                         T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB   ECF No. 1    filed 01/31/20   PageID.7 Page 7 of 9




 1
     safe speed and appropriate distance to avoid striking plaintiffs’ vehicle and
 2

 3
     causing injuries to Wesley Chandler and John Short, and to otherwise

 4   exercise ordinary and reasonable care while operating a vehicle within the
 5
     State of Washington. These duties include, but are not limited to, a duty to
 6

 7
     obey all relevant rules of the road pursuant to RCW 46.61 et seq.

 8        4.2    Breach: Defendant Buta Uppal as a driver for defendant RAI
 9
     LINES EXPRESS, LTD. breached his duties as set forth in paragraphs 3.1
10

11
     through 4.1.

12        4.3    Proximate Cause and Bodily Injury: As a direct and proximate
13
     cause of defendant Buta Uppal as a driver for defendant RAI LINES
14

15
     EXPRESS, LTD. breach of his duties as set forth in paragraphs 4.1 and 4.2,

16   plaintiffs Wesley Chandler and John Short have suffered personal injuries.
17
                        V. INFERENCE OF NEGLIGENCE
18

19        5.1    Plaintiffs incorporate herein by reference, as though fully set

20   forth at length, each and every allegation and statement contained in
21
     preceding paragraphs. The manner of the injury to the plaintiffs, and
22

23   attending circumstances are of such character as would warrant an inference

24   that the Wesley Chandler and John Short’s semi-truck would not have been
25
     rear-ended if ordinary care had been exercised by defendants.
26
     PLAINTIFFS’ COMPLAINT                              THE LEDGER LAW FIRM, PC
                                                              147 7TH AVENUE WEST
     FOR DAMAGES- 7                                           KIRKLAND, WA 98033
                                                       T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB      ECF No. 1     filed 01/31/20   PageID.8 Page 8 of 9




 1
            5.2    At all material times herein, the operation of the semi-truck that
 2

 3
     registered to defendant RAI EXPRESS LINES, LTD. was solely within the

 4   control of defendant Buta Uppal.
 5
                                      VI. DAMAGES
 6

 7
            6.1    As a direct and proximate result of the acts of negligence

 8   described above, plaintiffs Wesley Chandler and John Short have suffered
 9
     general and special damages as a result of this collision, all in amounts to be
10

11
     proven at trial. Their damages include, but are not limited to, pain and

12   suffering, anguish, fear, terror, loss of income, loss of earning capacity, medical
13
     expenses, out-of-pocket expenses, travel expenses, loss of consortium, loss of
14

15
     love, loss of enjoyment of life, loss of parent-child relationships, loss of spousal

16   relationships, property damages.
17
            6.2    As a further direct and proximate result of the acts of negligence
18

19   described above, plaintiffs Melissa Chandler and Mary Short have sustained

20   damages as a result of this collision. Their damages include, but are not limited
21
     to, anguish, loss of consortium, loss of spousal relationships, loss of love,
22

23   affection, care, companionship, guidance, support, services, all in amounts to

24   be proven at trial.
25
     \\\
26
     PLAINTIFFS’ COMPLAINT                                  THE LEDGER LAW FIRM, PC
                                                                  147 7TH AVENUE WEST
     FOR DAMAGES- 8                                               KIRKLAND, WA 98033
                                                           T: (800) 300-0001 F: (800) 442-2502
     Case 1:20-cv-03016-SAB         ECF No. 1   filed 01/31/20   PageID.9 Page 9 of 9




 1
                                    VII. JURY DEMAND
 2

 3
           7.1    Plaintiffs request this case be tried by a jury.

 4                           VIII. PRAYER FOR RELIEF
 5
           WHEREFORE, Plaintiffs pray for judgment against defendants, jointly
 6

 7
     and severally, as follows: respectfully request the following relief:

 8         8.1    For plaintiffs’ general and other damages, all in amounts to be
 9
     proven at the time of trial;
10

11
           8.2    For plaintiffs’ special damages and other damages, all in amounts

12   to be proven at the time of trial;
13
           8.3    Plaintiffs’ costs and disbursements incurred herein;
14

15
           8.4    For prejudgment interest;

16         8.5    For reasonable attorneys’ fees; and,
17
           8.6    For such other and further relief as the Court may deem just and
18

19   equitable.

20                                        THE LEDGER LAW FIRM, PC
21

22                                        /S/ Allen L. Schwenker, III
23                                        Allen L. Schwenker, III, WSBA # 51578
                                          Attorney for Plaintiffs
24

25

26
     PLAINTIFFS’ COMPLAINT                                   THE LEDGER LAW FIRM, PC
                                                                   147 7TH AVENUE WEST
     FOR DAMAGES- 9                                                KIRKLAND, WA 98033
                                                            T: (800) 300-0001 F: (800) 442-2502
